Citation Nr: 0809827	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2004 for payment of additional compensation benefits for the 
veteran's spouse.

2.  Entitlement to an effective date earlier than March 1, 
2004 for payment of additional compensation benefits for the 
veteran's children, A.D. and J.D.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to April 1963 
and from August 1963 to May 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran married M.D. in December 1978.  

2.  The veteran filed a claim for disability compensation in 
June 2001.  He listed two unmarried children, A.D. and J.D., 
who were "over 18 attending school."

3.  In January 2003, service connection was granted for 
multiple disabilities; a combined rating of 80 percent was 
assigned effective June 1, 2001.  

4.  In February 2004, the veteran submitted school approval 
forms (VA Form 21-674) for A.D. and J.D. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 1, 2001 for 
payment of additional compensation benefits for the veteran's 
spouse have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 
38 C.F.R. §§ 3.31, 3.204, 3.401 (2007).

2.  The criteria for an effective date earlier than March 1, 
2004 for payment of additional compensation benefits for the 
veteran's children, A.D. and J.D., have not been met.  38 
U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.401 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The basic facts are not in dispute.  In June 2001, the 
veteran filed VA Form 21-526 seeking service connection for 
multiple disabilities.  In that document, he provided his 
spouse's Social Security number and filed out some things in 
the "marital and dependency information" section, such as 
his spouse's birth date, but did not check the box indicating 
that he was married.  He also identified two unmarried 
children (A.D. and J.D.) who were "over 18 attending 
school." 

In January 2003, service connection was granted for multiple 
disabilities; a combined rating of 80 percent was assigned 
effective July 1, 2001.  In a January 2003 notice letter, the 
veteran was informed that he could not be paid additional 
benefits for his spouse because he did not complete the 
marital information on his application.  He was asked to 
submit a completed VA Form 21-686c, Declaration of Status of 
Dependents.  He was also informed that additional benefits 
could not be paid for his children until he submitted 
completed school approval forms (VA Form 21-674) for A.D. and 
J.D.  

In February 2004, the veteran submitted a copy of his 
marriage certificate and completed school approval forms.

Subsequently, the veteran's spouse and children, A.D. and 
J.D., were added to his award effective March 1, 2004.  [The 
Board notes that the veteran's third child was added to his 
award effective July 1, 2001.]  

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Analysis

The veteran argues, essentially, that he is entitled to an 
earlier effective date for the payment of additional 
compensation benefits for his dependents because VA knew of 
them when he filed his claim in June 2001.

Entitlement to an effective date earlier than March 1, 2004 
for payment of additional compensation benefits for the 
veteran's spouse.

Upon review, the Board finds that the effective date for 
payment of additional compensation benefits for the veteran's 
spouse should be July 1, 2001.  That is, as the veteran 
correctly states, the record reflects that VA was aware that 
he was married at the time he filed his June 2001 claim.  The 
claims file shows that in January 1979 the veteran filed VA 
Form 22-1995, Request for Change of Program or Place of 
Training, wherein he indicated that he was married and 
provided the date of marriage and his spouse's maiden name.  
The Board notes that this information matches that on the 
marriage certificate provided by the veteran in February 
2004.  

Therefore, the Board agrees with the veteran that VA already 
had information that he was married to his current spouse 
when he filed his June 2001 claim.  As such, the effective 
date for payment of additional compensation benefits for his 
spouse should July 1, 2001, the first day of the month 
following when he became eligible for additional benefits for 
a dependent spouse.  



Entitlement to an effective date earlier than March 1, 2004 
for payment of additional compensation benefits for the 
veteran's children, A.D. and J.D.

Regarding additional benefits for the veteran's children, the 
Board finds that an earlier effective date is not warranted.  
In this case, although the veteran listed his children on his 
June 2001 claim, he indicated that they were over 18 and 
attending school.  As noted above, the definition of a 
"child" includes someone who after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In this case, the 
dates of birth provided by the veteran showed that A.D. and 
J.D. had not yet reached the age of 23.  Therefore, the 
veteran was entitled to receive additional compensation for 
them if he could confirm that they were in school.  In the 
January 2003 notice letter, the RO asked the veteran to 
submit school approval forms (VA Forms 21-674) for his 
children.  

The record reflects that the veteran did not submit the 
requested forms until February 2004, more than one year 
later.  Therefore, the effective date for additional benefits 
for A.D. and J.D. could not be assigned earlier than March 1, 
2004.  See 38 C.F.R. § 3.401(b).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
This case involves the application of law to certain facts 
such as the date when information, which was needed to award 
additional compensation for the veteran's spouse and 
children, was received by the RO.  Those facts are already 
established by the evidence now of record.  Collecting 
additional evidence would not be productive or helpful to the 
veteran's appeal.  Thus, because the law as mandated by 
statute, and not further development of evidence, is 
dispositive of this appeal, the VCAA is not applicable.


ORDER

Entitlement to an effective date of July 1, 2001 for 
additional compensation benefits for a dependent spouse is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

Entitlement to an effective date earlier than March 1, 2004 
for payment of additional compensation benefits for the 
veteran's children, A.D. and J.D., is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


